1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                ***
5

6     MICHAEL RAY MAXWELL,                            Case No. 3:19-cv-00201-MMD-CBC

7                                      Petitioner,                   ORDER
             v.
8
      RENEE BAKER, et al.,
9
                                   Respondents.
10

11          Good cause appearing, Respondents’ Motion for Enlargement of Time (ECF No. 8)

12   is granted. Respondents will have to and including August 7, 2019, to file an answer or

13   otherwise respond to the petition for writ of habeas corpus in this case.

14          DATED THIS 24th day of July 2019.

15

16                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
17

18
19

20

21

22

23

24

25

26

27

28
